Order modified by striking out the second and fourth paragraphs of the requirement for a bill of particulars, and by amending the first, third and fifth paragraphs thereof so as to read as follows: 1. The particulars in which the defendant, Abner M. Buekland, misappropriated or allowed to be misappropriated the assets of the water district as alleged in paragraph eleventh of said pleading other than as alleged in paragraph fifteenth. 3. The particular respects in which the defendant, Abner M. Buekland, actively aided and abetted Harold L. IClink in the misappropriation of said funds as alleged in paragraph fifteenth of said pleading if it is intended by such allegations to allege an aiding or abetting other than as set forth in paragraph fifteenth beginning with the words “ wrongfully and in breach.” 5. The particulars of the malfeasance, misfeasance and nonfeasance of the defendant, Abner M. Buekland, as alleged in paragraph sixteenth of said pleading if acts of the defendant, Abner M. Buekland, are intended to be alleged other than those set forth in paragraph fifteenth or elsewhere in the bill of particulars. As so modified the order is affirmed, without costs of this appeal to either party. All concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.